Citation Nr: 0309778	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  96-36 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1996 RO decision which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for PTSD.  In October 1996, the 
veteran appeared at a hearing before an RO hearing officer.  
In June 1998, the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for PTSD, and remanded the case to the RO for 
further evidentiary development.  In May 2000, the Board 
again remanded the claim to the RO for additional evidentiary 
development.


FINDING OF FACT

The veteran has an acceptable diagnosis of PTSD which is 
linked to a corroborated stressor during his active service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002);  38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service personnel records show the veteran served on active 
duty in the United States Marine Corps (USMC) from April 1968 
to October 1970.  He served in Vietnam from May 1969 to 
November 1969 as a messman and motor vehicle operator in a 
medical battalion.  The records note he participated in 
various operations in Vietnam.  He received no decorations 
evincing combat service, nor do the service records otherwise 
show combat service.  His service medical records contain no 
indication of a psychiatric disorder.

According to private medical records submitted in 1999, the 
veteran was hospitalized for psychiatric treatment from April 
to May 1978.  He had a 2 to 3 month history of depression, 
sleep disturbance, paranoid thoughts, and other symptoms.  
The diagnosis was psychotic depressive reaction.

In July 1991, the veteran first submitted a claim for service 
connection for PTSD.

In September 1991, the veteran was given a VA psychiatric 
examination.  He stated that he served in Vietnam and 
participated in transporting the wounded and the dead.  It 
was noted that he had an extensive history of substance 
abuse, and had experienced repeated legal difficulties for 
various offenses.  Subjectively, he indicated that he had 
difficulty sleeping and also experienced dreams about the 
Vietnam War.  No further symptoms were indicated.  Following 
objective examination, the doctor said there was insufficient 
evidence for a diagnosis of PTSD.  Current diagnoses included 
polysubstance abuse, rule out dysthymia, and an antisocial 
personality.  

In October 1991, the veteran submitted a statement in which 
he identified stressor events which included being 
responsible for delivering dead bodies and being ambushed by 
the enemy.

In August 1992, the veteran was given another VA psychiatric 
examination by the same doctor.  He reported that he 
experienced nightmares and flashbacks.  Following objective 
examination, he was diagnosed with a personality disorder 
(antisocial personality) and substance use disorder.  The 
examiner stated that there was insufficient evidence for a 
diagnosis of PTSD.

VA outpatient treatment records from the 1990s show 
psychiatric treatment on numerous occasions.  The veteran 
complained of symptoms such as nightmares, flashbacks, 
difficulty sleeping, and irritability.  Diagnoses and 
assessments included depression, PTSD, and history of 
substance abuse.  In the mid-1990s he participated in a PTSD 
support group.  

In December 1995, the veteran submitted a statement in which 
he reported that his base came under mortar attack shortly 
following his arrival in Vietnam.  He stated that he was 
subjected to further attacks.  He indicated that airplanes 
came in carrying wounded or dead soldiers, and that one night 
an unknown individual penetrated through the razor wire.  He 
said that his unit was also ambushed on occasion.

In a letter received in January 1996, a VA readjustment 
counselor stated that the veteran was seen initially at the 
Vet Center in 1992 following referral from a VA Medical 
Center.  Clinical findings reportedly showed that the veteran 
was suffering from active PTSD symptoms at the time such as 
intrusive thoughts, flashbacks, and nightmares. 

In January 1996, the veteran filed an application to reopen 
his previously denied claim for service connection for PTSD.

In a letter dated in June 1996, the medical director of a 
PTSD/anxiety disorders clinic at a VA Medical Center stated 
that the veteran was currently being treated as an outpatient 
for PTSD.  The medical doctor noted that stressors including 
a mortar attack, med-evac choppers, drawing enemy fire, and 
getting ambushed while his company was getting supplies were 
identified.  It was stated that he re-experienced these 
traumas in the form of intrusive memories two to three times 
a day.  He was reported to have nightmares and flashbacks, 
and to have difficulty in dealing with things that reminded 
him of Vietnam.  He was indicated as having insomnia, 
hypervigilance, and exaggerated startle response, and as 
avoiding war stimuli.  It was noted that these symptoms had 
persisted for many years and had not responded to treatment.  
His PTSD symptoms reportedly caused marked distress and 
interfered with his work and his relationships.  It was 
stated that he had attended all but one group session and 
appeared motivated to gain control over his symptoms.

In October 1996, the veteran appeared at a hearing before the 
RO.  He testified that he had PTSD due to such in-service 
experiences as undergoing sniper and mortar attacks and 
transporting dead bodies.  He stated that he was hospitalized 
in 1978, and had applied for disability benefits from the 
Social Security Administration (SSA).     

In a statement received in November 1996, the veteran's 
brother indicated that he started seeing behavior changes in 
the veteran in the late 1980s and early 1990s.  

A March 1998 decision by an Administrative Law Judge (ALJ) of 
the SSA found that, due to psychiatric illness, the veteran 
was disabled for the purpose of SSA disability benefits.  The 
ALJ commented that the veteran was suffering for PTSD, and 
there was also mention of other psychiatric and substance 
abuse problems.  An April 1998 SSA award document for 
disability benefits lists a primary diagnosis of affective 
disorders, and a secondary diagnosis of personality disorder.  
Numerous medical records from the 1990s were considered by 
the SSA (including records from the VA), and these include 
multiple references to the veteran having PTSD.

In September 1998, the veteran submitted a statement in which 
he again indicated that his unit was subjected to ambushes 
and sniper attacks.

Ongoing VA medical records dated into 1999 note the veteran 
was treated for PTSD, depression, and substance abuse.

In July 2000, the Marine Corps Historical Center submitted 
command chronologies from the 3rd Medical Battalion, the unit 
the veteran was associated with during his service in 
Vietnam.  These records verify that from May 1969 to November 
1969, the 3rd Medical Battalion was stationed at the Quang 
Tri Combat Base in Vietnam, and during this time the unit was 
subjected to enemy rocket fire in July 1969 and August 1969.  
Beginning in late November 1969, the unit was stationed in 
Okinawa.  

The file shows the veteran did not report for a VA 
psychiatric examination scheduled for May 2001, although a 
copy of the notice to report is not in the claims folder, and 
the file suggests there has been difficulty in sending mail 
to the veteran's actual address.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his reopened claim for 
service connection for PTSD.  Relevant medical and other 
records have been obtained.  The veteran did not report for a 
recently scheduled VA examination, but after review of the 
entire record, it does not appear that such examination is 
necessary to decide the claim for service connection.  The 
primary purpose of prior Board remands was to attempt to 
verify service stressors, and such has been accomplished.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The USMC veteran maintains that he has PTSD from stressors 
from his Vietnam service during his 1968-1970 active duty.  
While VA examinations in the early 1990s did not find 
sufficient evidence for a diagnosis of PTSD, numerous later 
VA medical records dated to 1999, and statements by VA 
clinicians, are to the effect that the veteran has a 
diagnosis of PTSD (coexisting with other diagnoses).  The 
medical records also indicate there is medical linkage 
between PTSD and various alleged Vietnam stressors.  The 
Board finds there is an acceptable medical diagnosis of PTSD 
due to a purported service stressor, and the outcome of this 
case turns on whether there is satisfactory verification of a 
service stressor.

The veteran's service personnel records from the time he was 
in Vietnam indicate that he was assigned to a medical unit 
and performed duties of a messman and vehicle driver.  The 
service records do not show a combat decoration and do not 
otherwise verify personal participation in combat.  Upon the 
evidence of record, the Board is unable to find that the 
veteran personally participated in combat.  As it is not 
shown that he engaged in combat, his assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet.App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  

Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen , supra.

A recent court decision indicates that a rocket attack at a 
large base in Vietnam may be a sufficient PTSD stressor, and 
a veteran's claimed personal exposure to the attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  
Pentecost, supra.  One of the veteran's claimed Vietnam 
stressors includes rocket or mortar attacks (and this has 
also been mentioned by clinicians who have diagnosed PTSD).  
Recently obtained documents from the USMC verify episodes in 
which the veteran's unit was subjected to rocket attacks.  A 
number of the veteran's other claimed Vietnam stressors have 
not been verified, but the rocket/mortar attack stressor is 
corroborated.  In the spirit of the holding in Pentecost, the 
Board finds there is sufficient credible supporting evidence 
of a PTSD-related stressor in Vietnam. 

In sum, all elements for service connection for PTSD are 
established.  The Board concludes that PTSD was incurred in 
service, and service connection for such is granted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for PTSD is granted.  


	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

